Dismissed and Memorandum Opinion filed May 20, 2004








Dismissed and Memorandum Opinion filed May 20, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00070-CV
NO. 14-04-00303-CV
____________
 
NITLA, S.A. de C.V., Appellant
 
V.
 
NATIONSBANK OF TEXAS, N.A. n/k/a BANK OF AMERICA, N.A.
(also f/k/a NATIONSBANK, N.A.), Appellee
 

 
On
Appeal from the 215th District Court 
Harris
County, Texas
Trial
Court Cause No. 96-44152
 

 
M E M O R A N D U M   O P I N I O N
The trial court signed a final judgment in cause number
96-44152 on October 22, 2003.  Appellant
filed a notice of appeal from the final judgment, which is docketed under our
appeal number 14-04-00070-CV.  On
February 28, 2004, this court ordered the parties to mediation.  




On March 19, 2004, the trial court signed a turnover order
and appointed a receiver for appellant=s assets.  Appellant filed notices of appeal from this
order, and the second appeal is docketed under our appeal number
14-04-00303-CV.  On March 29, 2004,
appellant filed a motion to consolidate the two appeals.  The motion was granted.  
On April 6, 2004, this court denied an emergency motion for
temporary relief requesting that we stay enforcement of the judgment.  Appellant=s motion to review the amount of the
supersedeas deposit remained pending before the court.  See Tex.
R. App. P. 24.4.
On May 17, 2004, the parties filed a joint motion to dismiss
the appeals because the case has been settled in mediation.  See Tex.
R. App. P. 42.1.  The parties also
request that all motions or other pending matters related to these appeals be
denied.  The motion is granted.
Accordingly, the appeals are ordered dismissed.  Appellant=s motion to review the supersedeas
deposit is denied as moot.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 20, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.